PER CURIAM.
On this appeal by the plaintiff from a judgment in its favor entered on a verdict of $1,600, the appellant contends the court erred in denying its motion for new trial on the grounds that the amount of the verdict was inadequate on the evidence, and that the plaintiff was denied a fair trial because of certain matters occurring therein. On consideration thereof in the light of the record and briefs and argument, we hold those contentions are without merit.
The appellant, in its wholesale furniture business, lost some merchandise by theft, and filed this action against its insurer to recover the value thereof. The evidence did not show with any certainty or definitely what items of merchandise were lost. There was evidence from which the jury properly could have found the appellant sustained a loss of merchandise of the value of approximately $1,700. The jury was faced with the necessity to resolve conflicts in the evidence, and the verdict rendered was not shown to be contrary to the weight of the evidence. On review of the record we are impelled to hold against the contention of the appellant that it was denied a fair trial.
The judgment is affirmed.